DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In a Preliminary Amendment filed on 06/12/2020, the Specification was amended.
Claims 1-15 are pending, of which claims 1, 9 and 10 are independent claims.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 for Korean Application No. 10-2017-0173664 filed on 12/15/2017.

Information Disclosure Statement
The references cited in the information disclosure statements (IDS) submitted on 06/12/2020, 03/15/2021, 07/19/2021, and 02/18/2022 have been considered by the examiner.

Claim Objections
The following claims are objected to for lack of antecedent support or for redundancies.  The Examiner recommends the following changes:
Claim 4, line 3, replace “a least” with “at least”.
Claim 7, line 3, replace “a use” with “a user”.
Claim 12, line 3, replace “a least” with “at least”.
Appropriate correction is respectfully requested.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 10, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Joo et al. (KR 2009-0043714 A) (“Joo”) in view of Liu et al. (CN 106403031 A) (“Liu”).
Regarding independent claim 1, Joo teaches:
An air cleaner comprising: Joo: Page 2, third paragraph (“…an air conditioner is a device that harmonizes indoor air by inhaling indoor air and cooling or heating or purifying the sucked air and then discharging the air back into the room.”)
a housing comprising an inlet and an outlet for air; Joo: Page 4, ninth paragraph (“On the other hand, when an operation command is applied to the air conditioner, the first and second panel moving devices 41 and 45 operate to move the front panel 31 to the front of the housing 11, and the heat exchanger 25 and Blower 21 is activated. When the front panel 31 is advanced to the front of the housing 11, as shown in Figure 5a, the air discharge port 35 is exposed to the outside on both sides between the housing 11 and the front panel 31. In addition, both side air inlets 32 of the front panel 31 are also exposed to the outside.”) [The air inlets reads on “an inlet” and the air discharge port reads on “an outlet”.]
an air blower configured to blow air introduced through the inlet to the outlet; Joo: FIG. 2 and Page 4, ninth paragraph [As described above.] [The blower 21 reads on “an air blower”.]
a panel configured to face the outlet and comprising holes; Joo: FIG. 4 and Page 4, ninth paragraph [As described above.]
a driver configured to move the panel with respect to the housing; and Joo: Page 3, last paragraph, to Page 4, first paragraph (“The first and second panel moving devices 41 and 45 are simultaneously operated by a control device (not shown) to move the front panel 31 at the same speed and at the same distance. The first and second panel shifters 41 and 45 are opened in a maximum position such that the front panel 31 is spaced apart from the housing 11 at maximum in a closed position in which the front panel 31 completely covers the front surface of the housing 11. Control the opening position of the front panel 31 to multiple positions.”) [The first and second panel moving devices read on “a driver”.]
a controller configured to control the driver to move the panel to open or close a channel between the outlet and the panel and adjust an air volume discharged through the holes of the panel. Joo: Page 3, last paragraph, to Page 4, first paragraph [As described above.] Joo: Page 4, ninth paragraph [As described above.] Joo: Page 4, fourth paragraph (“The airflow guide portion 33 enters the housing 11 when the front panel 31 moves to the closed position, and is exposed to the side of the air conditioner when the front panel 31 moves to the open position.”) Joo: Page 4, fifth paragraph (“The airflow guide part 33 having such a structure replaces a conventional discharge blade and may guide discharge air discharged from the heat exchanger installation chamber 13 to the front and side surfaces of the housing 11.”) Joo: Page 4, eleventh paragraph (“On the other hand, Figure 5b shows a state in which the front panel 31 is moved to the maximum open position. At this time, the air passing through the heat exchanger 25 is guided by the airflow guide portion 33 of the front panel 31 and the inner wall 19 of the housing 11 adjacent thereto. When the front panel 31 is positioned at the maximum open position and the front panel 31 is positioned at the middle open position (FIG. 5A), the discharge air is affected by the airflow guide part 33 in the former case. You will receive more. Therefore, when the front panel 31 is positioned at the maximum open position, the discharged air is discharged more along the streamlined airflow guide portion 33 in the front direction inclined toward the side rather than in the front direction.”) [The control device to control the moving devices to move the front panel reads on “a controller configured to control the driver to move the panel to open or close”.  The air discharge port 35 between the blower and the front panel reads on “a channel between the outlet and the panel”.  The change of the position from middle to maximum open position to output more air reads on “adjust an air volume discharged”.]
Joo does not expressly teach that the front panel comprises holes and that the control device adjusts the air volume through the holes.  However, Liu describes an air conditioner indoor unit and an air conditioner. Liu teaches:
a panel configured to face the outlet and comprising holes; … a controller configured to control the driver to move the panel to open or close a channel between the outlet and the panel and adjust an air volume discharged through the holes of the panel. Liu: FIG. 3 and Page 5, second paragraph (“As shown in Figures 3 to 5, air guide structure 20 offers multiple air holes 22 excessively. So, when air guide structure 20 is located at the During two operating positions, air guide structure 20 is located at air outlet 11, and indoor apparatus of air conditioner crosses air holes 22 air-out by multiple, so that empty Indoor set is adjusted to be in gentle breeze air-out state when the second air-out mode works.”) [As shown in FIG. 3, the air guide structure 20 is on a front panel of the housing 10.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Joo and Liu before them, for the panel of Joo to include holes and the control device of Joo to adjust air volume through the holes because the references are in the same field of endeavor as the claimed invention and they are focused on controlling amount of air flowing into a room.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would improve user comfort by adjusting the amount of air flowing out. Liu Page 2, Content of Invention, first and second paragraphs and Liu Page 3, sixth paragraph.
Regarding claim 2, Joo and Liu teach all the claimed features of claim 1, from which claim 2 depends. Joo further teaches:
The air cleaner according to claim 1, wherein 
the controller moves the panel to a first position, at which the channel is closed, in a first mode among a plurality of operation modes, and Joo: Page 4, fourth paragraph, fifth paragraph, and eleventh paragraph [As described in claim 1.][The middle open position reads on “a first mode among a plurality of operation modes”.]
moves the panel to a second position, at which the channel is opened, in a second mode of which air volume blown by the air blower is more than the air volume in the first mode. Joo: Page 4, fourth paragraph, fifth paragraph, and eleventh paragraph [As described in claim 1.][The maximum open position discharging more air than the middle open position reads on “a second mode of which air volume blown by the air blower is more than the air volume in the first mode”.] 
Regarding claim 3, Joo and Liu teach all the claimed features of claim 2, from which claim 3 depends. Liu further teaches:
The air cleaner according to claim 2, further comprising 
at least one grill plate coupled to at least one of the housing and the panel, disposed between the air blower and the panel, and formed with holes, Liu: Page 5, twelfth paragraph (“As shown in Fig. 2 indoor apparatus of air conditioner also includes air-out adjustment portion 40, air-out adjustment portion 40 is arranged at air outlet 11 simultaneously Side positioned at the close cavity of air guide structure 20.By air-out adjustment portion 40, make indoor apparatus of air conditioner in the first air-out mode, The air-out direction of indoor apparatus of air conditioner can effectively be adjusted, thus reaching is the effect of indoor rapid cooling. Alternatively, air-out adjustment portion 40 is air outlet grate.”) Liu: Page 5, second paragraph (“Specifically, the wind in indoor apparatus of air conditioner blows out from multiple air holes 22 of crossing,…”) Liu: Page 6, second paragraph (“Larger, the air-out direction of indoor apparatus of air conditioner is adjusted by air-out adjustment portion 40, so that the temperature of interior is raised and lowered rapidly, After indoor temperature reaches preset temperature, air guide structure 20 moves to operating position by avoiding position, and indoor apparatus of air conditioner is in the Two air-out modes, now, the air-out of indoor apparatus of air conditioner is sent by multiple air holes 22 of crossing of air guide structure, and indoor apparatus of air conditioner is with micro- Wind air-out state is blown, thus the balance of room temperature can be maintained moreover it is possible to when ensuring that the air-out of indoor apparatus of air conditioner blows to user, use…”) [The air-out adjustment portion reads on “at least one grill plate”.  As shown in FIG. 3, the air-out adjustment portion is “coupled to at least one of the housing and the panel”.
wherein the holes of the panel have smaller diameters than the holes of the grill plate.  Liu: Page 2, Content of the Invention, second paragraph (“…the avoidance position of air guide structure 20 and operating position correspond to the first air-out mode and the second air-out mode, air-conditioning respectively The air-out volume in the second air-out mode for the indoor set is less than the air-out volume in the first air-out mode for the indoor apparatus of air conditioner.”) [The air volume reduced when the air guide structure is positioned in front of the air-out adjustment portion reads on “the holes of the panel have smaller diameter than the holes of the grill plate”.]
The motivation to combine Joo and Liu as explained in claim 1 is incorporated herein.
Regarding claim 4, Joo and Liu teach all the claimed features of claim 1, from which claim 4 depends. Joo further teaches:
The air cleaner according to claim 1, wherein the driver comprises: 
a least one rack extended from the panel toward the housing; Joo: FIG. 2 and Page 3, eleventh paragraph (“The first panel shifting device 41 includes a first rack gear 42 coupled to a lower inner side of the front panel 31, a first pinion gear 43 geared to the first rack gear 42, … And a first motor 44 for rotating the first pinion gear 43. The first pinion gear 43 and the first motor 44 are installed in the installation block 15 installed in the blower installation chamber 12, and the first rack gear 42 is provided in the installation block 15. It is inserted into the slide groove 16 so as to be movable.”) Joo: Page 3, twelfth paragraph (“In addition, the second panel shifting device 45 includes a second rack gear 46 coupled to the upper side of the inner surface of the front panel 31, and a second pinion gear 47 geared to the second rack gear 46. And a second motor 48 for rotating the second pinion gear 47. The second pinion gear 47 and the second motor 48 are installed in the installation panel 17 provided in the heat exchanger installation chamber 13, and the second rack gear 46 is provided in the installation panel 17. It is inserted into the second slide groove 18 so as to be movable.”) [The first or second rack gears 42 or 46 read on “at least one rack”, which as shown in FIG. 2 are “extended from the panel toward the housing”.]
at least one pinion rotatably coupled to the housing and meshed with the rack; and Joo: FIG. 2 and Page 3, eleventh paragraph [As described above.] [The first or second pinion gears 43 or 47 read on “at least one pinion”.  As shown in FIG. 2, the first or second pinion gears are “rotatably coupled to the housing (11) and meshed with the rack (42 or 46)”.]
a motor driving the at least one pinion to rotate, and the controller controls the motor to rotate the at least one pinion to close or open the channel. Joo: FIG. 2 and Page 3, eleventh paragraph [As described above.] Joo: FIG. 2 and Page 3, last paragraph (“The first and second panel moving devices 41 and 45 are simultaneously operated by a control device (not shown) to move the front panel 31 at the same speed and at the same distance.”) [The first or second motors 44 or 48 read on “a motor driving the at least one pinion to rotate”.]
Regarding independent claim 10, Joo teaches:
A method of controlling an air cleaner, comprising: Joo: Page 2, third paragraph (“…an air conditioner is a device that harmonizes indoor air by inhaling indoor air and cooling or heating or purifying the sucked air and then discharging the air back into the room.”)
by an air blower, blowing air introduced through an inlet of a housing to an outlet of the housing; and Joo: FIG. 2 and Page 4, ninth paragraph (“On the other hand, when an operation command is applied to the air conditioner, the first and second panel moving devices 41 and 45 operate to move the front panel 31 to the front of the housing 11, and the heat exchanger 25 and Blower 21 is activated. When the front panel 31 is advanced to the front of the housing 11, as shown in Figure 5a, the air discharge port 35 is exposed to the outside on both sides between the housing 11 and the front panel 31. In addition, both side air inlets 32 of the front panel 31 are also exposed to the outside.”) [The blower 21 reads on “an air blower”. The air inlets reads on “an inlet” and the air discharge port reads on “an outlet”.]
adjusting an air volume discharged … by moving the panel to open or close a channel between the outlet and the panel facing the outlet ... Joo: Page 3, last paragraph, to Page 4, first paragraph [As described above.] Joo: FIGS. 2 and 4 and Page 4, ninth paragraph [As described above.] Joo: Page 4, fourth paragraph (“The airflow guide portion 33 enters the housing 11 when the front panel 31 moves to the closed position, and is exposed to the side of the air conditioner when the front panel 31 moves to the open position.”) Joo: Page 4, fifth paragraph (“The airflow guide part 33 having such a structure replaces a conventional discharge blade and may guide discharge air discharged from the heat exchanger installation chamber 13 to the front and side surfaces of the housing 11.”) Joo: Page 4, eleventh paragraph (“On the other hand, Figure 5b shows a state in which the front panel 31 is moved to the maximum open position. At this time, the air passing through the heat exchanger 25 is guided by the airflow guide portion 33 of the front panel 31 and the inner wall 19 of the housing 11 adjacent thereto. When the front panel 31 is positioned at the maximum open position and the front panel 31 is positioned at the middle open position (FIG. 5A), the discharge air is affected by the airflow guide part 33 in the former case. You will receive more. Therefore, when the front panel 31 is positioned at the maximum open position, the discharged air is discharged more along the streamlined airflow guide portion 33 in the front direction inclined toward the side rather than in the front direction.”) [The change of the position from middle to maximum open position to output more air reads on “adjusting an air volume discharged”.  The control device to control the moving devices to move the front panel reads on “moving the panel to open or close”.  The air discharge port 35 between the blower and the front panel reads on “a channel between the outlet and the panel facing the outlet”.]
Joo does not expressly teach that the air volume is adjusted discharged through the holes and that the front panel is formed with holes.  However, Liu describes an air conditioner indoor unit and an air conditioner. Liu teaches:
… adjusting an air volume discharged through the holes of a panel by moving the panel to open or close a channel between the outlet and the panel facing the outlet and formed with the holes.  Liu: FIG. 3 and Page 5, second paragraph (“As shown in Figures 3 to 5, air guide structure 20 offers multiple air holes 22 excessively. So, when air guide structure 20 is located at the During two operating positions, air guide structure 20 is located at air outlet 11, and indoor apparatus of air conditioner crosses air holes 22 air-out by multiple, so that empty Indoor set is adjusted to be in gentle breeze air-out state when the second air-out mode works.”) [As shown in FIG. 3, the air guide structure 20 is on a front panel of the housing 10.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Joo and Liu before them, for the panel of Joo to include holes and the control device of Joo to adjust air volume through the holes because the references are in the same field of endeavor as the claimed invention and they are focused on controlling amount of air flowing into a room.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would improve user comfort by adjusting the amount of air flowing out. Liu Page 2, Content of Invention, first and second paragraphs and Liu Page 3, sixth paragraph.
Regarding claim 11, Joo and Liu teach all the claimed features of claim 10, from which claim 11 depends. Joo further teaches:
The method according to claim 10, wherein the adjusting of the air volume comprises: 
moving the panel to a first position, at which the channel is closed, in a first mode among a plurality of operation modes; and Joo: Page 4, fourth paragraph, fifth paragraph, and eleventh paragraph [As described in claim 10.][The middle open position reads on “a first mode among a plurality of operation modes”.]
moving the panel to a second position, at which the channel is opened, in a second mode of which air volume blown by the air blower is more than the air volume in the first mode. Joo: Page 4, fourth paragraph, fifth paragraph, and eleventh paragraph [As described in claim 10.][The maximum open position discharging more air than the middle open position reads on “a second mode of which air volume blown by the air blower is more than the air volume in the first mode”.] 
Regarding claim 12, Joo and Liu teach all the claimed features of claim 10, from which claim 12 depends. Joo further teaches:
The method according to claim 10, wherein the air cleaner comprises: 
a least one rack extended from the panel toward the housing; and Joo: FIG. 2 and Page 3, eleventh paragraph (“The first panel shifting device 41 includes a first rack gear 42 coupled to a lower inner side of the front panel 31, a first pinion gear 43 geared to the first rack gear 42, … And a first motor 44 for rotating the first pinion gear 43. The first pinion gear 43 and the first motor 44 are installed in the installation block 15 installed in the blower installation chamber 12, and the first rack gear 42 is provided in the installation block 15. It is inserted into the slide groove 16 so as to be movable.”) Joo: Page 3, twelfth paragraph (“In addition, the second panel shifting device 45 includes a second rack gear 46 coupled to the upper side of the inner surface of the front panel 31, and a second pinion gear 47 geared to the second rack gear 46. And a second motor 48 for rotating the second pinion gear 47. The second pinion gear 47 and the second motor 48 are installed in the installation panel 17 provided in the heat exchanger installation chamber 13, and the second rack gear 46 is provided in the installation panel 17. It is inserted into the second slide groove 18 so as to be movable.”) [The first or second rack gears 42 or 46 read on “at least one rack”, which as shown in FIG. 2 are “extended from the panel toward the housing”.]
at least one pinion rotatably coupled to the housing and meshed with the rack, and Joo: FIG. 2 and Page 3, eleventh paragraph [As described above.] [The first or second pinion gears 43 or 47 read on “at least one pinion”.  As shown in FIG. 2, the first or second pinion gears are “rotatably coupled to the housing (11) and meshed with the rack (42 or 46)”.]
the adjusting of the air volume comprises rotating the at least one pinion to close or open the channel. Joo: FIG. 2 and Page 3, eleventh paragraph [As described above.] Joo: FIG. 2 and Page 3, last paragraph (“The first and second panel moving devices 41 and 45 are simultaneously operated by a control device (not shown) to move the front panel 31 at the same speed and at the same distance.”) 

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Joo and Liu and further in view of Uchida et al. (US Patent No. 10,302,353 B2) (“Uchida”).
Regarding claim 6, Joo and Liu teach all the claimed features of claim 2, from which claim 6 depends. However, the combination of Joo and Liu do not expressly teach the recitations of claim 6.  Uchida teaches:
The air cleaner according to claim 2, further comprising 
a storage configured to store scheduling information in which time to enter the first mode is set, Uchida: Claim 1 (“…a receiver configured to receive input of schedule information that is information about a schedule of a plurality of users; a storage configured to store the schedule information received by the receiver; and a controller programmed to control at least one of the compressor, the air blower, and the damper based on the schedule information, wherein the schedule information includes information about at least one of a regular outing time period, information about an irregular outing time period, and information about a sleeping time period; the regular outing time period being scheduled as a time period of regular outing for each of the plurality of users, the irregular outing time period being scheduled as a time period of irregular outing for each of the plurality of users and the sleeping time period being scheduled as a sleeping time for each of the plurality of users, and wherein the controller is configured to reduce cooling of the storage chamber by decreasing at least one of a rotation speed of the compressor and an air blow volume of the air blower, based on the scheduled information indicating that part of the users are out or that part of the users are asleep.”) [The reduced air blow volume based on the schedule information for sleeping time period or outing time period reads on “time to enter the first mode is set”.]
wherein the controller enters the first mode based on a current time corresponding to the time set in the scheduling information. Uchida: Claim 1 [As described above.] [The information indicating that the users are out or asleep based on outing time or sleeping time reads on “a current time corresponding to the time set in the scheduling information”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Joo, Liu, and Uchida before them, to include a storage configured to store scheduling information in which time to enter the first mode is set, wherein the controller enters the first mode based on a current time corresponding to the time set in the scheduling information because the references are in the same field of endeavor as the claimed invention and they are focused on controlling amount of air flowing into a room.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification to appropriately control at least one of a compressor, an air blower, and a blowout volume control device of a refrigerator in accordance with a schedule of a user, so that the power-saving effect of the refrigerator can be enhanced. Uchida Column 2, lines 20-25.
Regarding claim 14, Joo and Liu teach all the claimed features of claim 11, from which claim 14 depends. However, the combination of Joo and Liu do not expressly teach the recitations of claim 14.  Uchida teaches:
The method according to claim 11, wherein the moving of the panel to the first position comprises entering the first mode based on a current time corresponding to time which is set to enter the first mode in previously stored scheduling information.  Uchida: Claim 1 (“…a receiver configured to receive input of schedule information that is information about a schedule of a plurality of users; a storage configured to store the schedule information received by the receiver; and a controller programmed to control at least one of the compressor, the air blower, and the damper based on the schedule information, wherein the schedule information includes information about at least one of a regular outing time period, information about an irregular outing time period, and information about a sleeping time period; the regular outing time period being scheduled as a time period of regular outing for each of the plurality of users, the irregular outing time period being scheduled as a time period of irregular outing for each of the plurality of users and the sleeping time period being scheduled as a sleeping time for each of the plurality of users, and wherein the controller is configured to reduce cooling of the storage chamber by decreasing at least one of a rotation speed of the compressor and an air blow volume of the air blower, based on the scheduled information indicating that part of the users are out or that part of the users are asleep.”) [The reduced air blow volume based on the schedule information for sleeping time period or outing time period reads on “current time corresponding to time which is set to enter the first mode”. The information indicating that the users are out or asleep based on outing time or sleeping time reads on “a current time corresponding to time which is set to enter the first mode in previously stored scheduling information”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Joo, Liu, and Uchida before them, to include a storage configured to store scheduling information in which time to enter the first mode is set, wherein the controller enters the first mode based on a current time corresponding to the time set in the scheduling information because the references are in the same field of endeavor as the claimed invention and they are focused on controlling amount of air flowing into a room.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification to appropriately control at least one of a compressor, an air blower, and a blowout volume control device of a refrigerator in accordance with a schedule of a user, so that the power-saving effect of the refrigerator can be enhanced. Uchida Column 2, lines 20-25.

Claims 7, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Joo and Liu and further in view of Usami (JPH05261230A (“Usami”).
Regarding claim 7, Joo and Liu teach all the claimed features of claim 2, from which claim 7 depends. However, the combination of Joo and Liu do not expressly teach the recitations of claim 7.  Usami describes performing operation for cleaning air at the optimum air quantity corresponding to dust concentration in the inside of a room. Usami teaches:
The air cleaner according to claim 2, further comprising 
a second sensor configured to detect dust concentration of a use environment of the air cleaner, Usami: Paragraph [0001] (“…a control device for an air purifier which automatically performs an air purifying operation according to the dust concentration in a room.”) Usami: Paragraph [0008] (“The dust concentration detecting means for detecting is provided, and the control means for increasing the air volume of the blower fan according to the dust concentration detected by the dust concentration detecting means is provided, and the dust concentration detected by the dust concentration detecting means is attenuated by the control means. If the change rate is smaller than the reference set value, the air volume of the blower fan is set to be larger than that when the change rate is smaller than the reference set value, and the change rate is larger than the reference set value.”) Usami: Page 3, fourth paragraph (“The dust sensor 3, which is a dust concentration detecting means, …”) [The dust concentration detecting means reads on “a second sensor”.]
wherein the controller enters the first mode based on the dust concentration detected by the second sensor not higher than a first threshold, but does not enter the first mode based on the detected dust concentration higher than the first threshold. Usami: Paragraph [0008] [As described above.] Usami: Paragraph [0009] (“According to the control device for an air purifier of the present invention, the control means sets the air volume of the blower fan in accordance with the rate of change when the dust concentration detected by the dust concentration detecting means is attenuated.  It is possible to perform the optimum air cleaning operation according to the dust concentration in the room.”) Usami: Page 4, ninth and tenth paragraphs (“…the blower fan 6 is operated at high speed (strong air volume). To a medium speed (medium air volume) to operate, and when the detected dust concentration becomes less than the change medium speed threshold SBc, the blower fan 6 is switched to a low speed (weak air volume) to operate, and the detected dust”) Usami: Page 4, second paragraph (“Therefore, the microcomputer 2 calculates the rate of change of the attenuation for a fixed time ΔT from the time point TP of the peak value of the dust concentration detected by the dust sensor 3, and compares the rate of change with the reference set value ΔTS / ΔT.”) [The reference set value reads on “a first threshold”. The detecting of the dust concentration being attenuated to change the rate of the blower fan from high speed to medium speed reads on “enters the first mode based on the dust concentration detected… not higher than a first threshold”. The change rate of dust concentration being smaller than the reference set value, the air volume of the blower fan is set to be larger reads on “does not enter the first mode based on the detected dust concentration higher than the first threshold”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Joo, Liu, and Usami before them, to include a second sensor configured to detect dust concentration of a use environment of the air cleaner, wherein the controller enters the first mode based on the dust concentration detected by the second sensor not higher than a first threshold, but does not enter the first mode based on the detected dust concentration higher than the first threshold because the references are in the same field of endeavor as the claimed invention and they are focused on controlling amount of air flowing into a room.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification so that the optimum air cleaning operation can be performed even in accordance with the size of the room and the air density (natural ventilation degree). Usami Paragraph [0009].
Regarding claim 8, Joo, Liu, and Usami teach all the claimed features of claim 7, from which claim 8 depends. Usami further teaches:
The air cleaner according to claim 7, wherein the controller displays a user interface (UI) for selecting whether to automatically enter the first mode, and performs control to automatically enter the first mode based on selection using the UI. Usami: Page 3, third paragraph (“The operation unit 1 is provided on an operation panel of the main body of the air purifier (not shown) and is adapted to output a selection command signal for automatic operation and manual operation based on a user's operation. The selection command signal is applied to the input port of the microcomputer 2 which is the control means.”) Usami: Page 3, seventh paragraph through ninth paragraph (“The ROM of the microcomputer 2 has a low speed for operating the blower fan 6 in four stages of low speed, medium speed, high speed and maximum speed according to the detected dust concentration indicated by the detection signal of the dust sensor 3. A threshold value SAa, a medium speed threshold value SBa, a high speed threshold value SCa and a maximum speed threshold value SDa are set and stored. When the manual operation is selected by the operation unit 1 and the selection command signal is given, the microcomputer 2 first gives a manual operation display signal to the display 4 to display “manual”. Further, the microcomputer 2 is adapted to give a drive signal to the drive circuit 5 in accordance with the selection command signal from the operating section 1, and the drive circuit 5 has a low speed (low air volume) which is the rotational speed indicated by the drive signal. ), Medium speed (medium air volume), high speed (strong air volume) or maximum speed (strongest air volume) 6 Then, the manual air cleaning operation is started.”) [The automatic operation to drive the air purifier in low speed (low air volume) reads on “performs control to automatically enter the first mode based on selection using the UI”.]
The motivation to combine Joo, Liu, and Usami as submitted in claim 7 is incorporated herein.
Regarding claim 15, Joo and Liu teach all the claimed features of claim 11, from which claim 15 depends. However, the combination of Joo and Liu do not expressly teach the recitations of claim 15.  Usami describes performing operation for cleaning air at the optimum air quantity corresponding to dust concentration in the inside of a room. Usami teaches:
The method according to claim 11, further comprising 
entering the first mode based on dust concentration in a user environment of the air cleaner not higher than a first threshold; and Usami: Paragraph [0001] (“…a control device for an air purifier which automatically performs an air purifying operation according to the dust concentration in a room.”) Usami: Paragraph [0008] (“The dust concentration detecting means for detecting is provided, and the control means for increasing the air volume of the blower fan according to the dust concentration detected by the dust concentration detecting means is provided, and the dust concentration detected by the dust concentration detecting means is attenuated by the control means. If the change rate is smaller than the reference set value, the air volume of the blower fan is set to be larger than that when the change rate is smaller than the reference set value, and the change rate is larger than the reference set value.”) Usami: Paragraph [0009] (“According to the control device for an air purifier of the present invention, the control means sets the air volume of the blower fan in accordance with the rate of change when the dust concentration detected by the dust concentration detecting means is attenuated.  It is possible to perform the optimum air cleaning operation according to the dust concentration in the room.”) Usami: Page 3, fourth paragraph (“The dust sensor 3, which is a dust concentration detecting means, …”) Usami: Page 4, ninth and tenth paragraphs (“…the blower fan 6 is operated at high speed (strong air volume). To a medium speed (medium air volume) to operate, and when the detected dust concentration becomes less than the change medium speed threshold SBc, the blower fan 6 is switched to a low speed (weak air volume) to operate, and the detected dust”) Usami: Page 4, second paragraph (“Therefore, the microcomputer 2 calculates the rate of change of the attenuation for a fixed time ΔT from the time point TP of the peak value of the dust concentration detected by the dust sensor 3, and compares the rate of change with the reference set value ΔTS / ΔT.”) [The reference set value reads on “a first threshold”. The detecting of the dust concentration being attenuated to change the rate of the blower fan from high speed to medium speed reads on “entering the first mode based on dust concentration in a user environment of the air cleaner not higher than a first threshold”.]
not entering the first mode based on the detected dust concentration higher than the first threshold.  
Usami: Paragraphs [0001] and [0008], Page 3, fourth paragraph, and Page 4, second paragraph [As described above.] The change rate of dust concentration being smaller than the reference set value, the air volume of the blower fan is set to be larger reads on “not entering the first mode based on the detected dust concentration higher than the first threshold”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Joo, Liu, and Usami before them, to include entering the first mode based on dust concentration in a user environment of the air cleaner not higher than a first threshold; and not entering the first mode based on the detected dust concentration higher than the first threshold because the references are in the same field of endeavor as the claimed invention and they are focused on controlling amount of air flowing into a room.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification so that the optimum air cleaning operation can be performed even in accordance with the size of the room and the air density (natural ventilation degree). Usami Paragraph [0009].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Joo in view of Fujishiro et al. (JP 2016-165682 A1) (“Fujishiro”) and further in view of Liu.
Regarding independent claim 9, Joo teaches:
An air cleaner comprising: Joo: Page 2, third paragraph (“…an air conditioner is a device that harmonizes indoor air by inhaling indoor air and cooling or heating or purifying the sucked air and then discharging the air back into the room.”)
a housing comprising an inlet and an outlet for air; Joo: Page 4, ninth paragraph (“On the other hand, when an operation command is applied to the air conditioner, the first and second panel moving devices 41 and 45 operate to move the front panel 31 to the front of the housing 11, and the heat exchanger 25 and Blower 21 is activated. When the front panel 31 is advanced to the front of the housing 11, as shown in Figure 5a, the air discharge port 35 is exposed to the outside on both sides between the housing 11 and the front panel 31. In addition, both side air inlets 32 of the front panel 31 are also exposed to the outside.”) [The air inlets reads on “an inlet” and the air discharge port reads on “an outlet”.]
an air blower configured to blow air introduced through the inlet to the outlet; Joo: FIG. 2 and Page 4, ninth paragraph [As described above.] [The blower 21 reads on “an air blower”.]
a panel configured to face the outlet, spaced apart from the outlet to form a discharging channel for the air, and comprising holes; Joo: FIGS. 2 and 4 and Page 4, ninth paragraph [As described above.] [As shown in FIG. 2, the panel 31 is spaced apart from the air discharge port that discharges air, which reads on “spaced apart from the outlet to form a discharging channel for the air”.]
…
Joo does not expressly teach a door rotatably provided in the housing and configured to open or close the discharging channel; a driver configured to rotate the door; and a controller configured to control the driver to rotate the door to open or close the discharging channel and adjust an air volume discharged through the holes of the panel.  However, Fujishiro describes an air cleaner capable of confirming the state of air in a room displayed in a display from a near position or a distant position. Fujishiro teaches:
a door rotatably provided in the housing and configured to open or close the discharging channel; Fujishiro: (“…when the louver drive motor 53 is driven, the louver 52 operates upward, and the outlet 51a is released. At this time, the louver 52 stops at an angle at which clean air blows out in the direction of about 45 degrees upward from the horizontal direction. This blowing angle is an optimum angle for purifying room air.”) [The louver reads on “a door” and the outlet reads on “the discharging channel”
a driver configured to rotate the door; and Fujishiro: (“The upper unit 50 includes a frame 51 serving as a skeleton of the upper unit, a louver 52 that changes the direction of the clean air blown out, a louver drive motor 53 that changes the direction of the louver 52, and various setting conditions for the air cleaner M and an air cleaner.”) [The louver drive motor reads on “a driver”.]
a controller configured to control the driver to rotate the door to open or close the discharging channel ... Fujishiro: (“For example, when the standard automatic operation is selected, the operation mode in which the fan unit 20, the auto turn unit 40, and the louver 52 are operated based on the detection results of the human detection device 55, the dust sensor (not shown), and the gas sensor (not shown). Is executed by the control means.”) Fujishiro: (“First, when the louver drive motor 53 is driven, the louver 52 operates upward, and the outlet 51a is released. At this time, the louver 52 stops at an angle at which clean air blows out in the direction of about 45 degrees upward from the horizontal direction. This blowing angle is an optimum angle for purifying room air.”) [The control means driving the louver drive motor reads on “a controller configured to control the driver”.  The control means driving the louver to release the outlet to blow purifying air reads on “to rotate the door to open or close the discharging channel”.] 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Joo and Fujishiro before them, to include a door rotatably provided in the housing and configured to open or close the discharging channel; a driver configured to rotate the door; and a controller configured to control the driver to rotate the door to open or close the discharging channel because the references are in the same field of endeavor as the claimed invention and they are focused on controlling amount of air flowing into a room.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because to provide an air cleaner capable of confirming the state of the indoor air not only from a near position but also from a distant position and optimizing an angle to purify room air. Fujishiro Abstract and page 11, sixth paragraph.
Joo and Fujishiro do not expressly teach that the control device adjusts the air volume through the holes.  However, Liu describes an air conditioner indoor unit and an air conditioner. Liu teaches:
a controller configured to … adjust an air volume discharged through the holes of the panel. Liu: FIG. 3 and Page 5, second paragraph (“As shown in Figures 3 to 5, air guide structure 20 offers multiple air holes 22 excessively. So, when air guide structure 20 is located at the During two operating positions, air guide structure 20 is located at air outlet 11, and indoor apparatus of air conditioner crosses air holes 22 air-out by multiple, so that empty Indoor set is adjusted to be in gentle breeze air-out state when the second air-out mode works.”) [As shown in FIG. 3, the air guide structure 20 is on a front panel of the housing 10.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Joo, Fujishiro, and Liu before them, for the panel of Joo to include holes and the control device of Joo to adjust air volume through the holes because the references are in the same field of endeavor as the claimed invention and they are focused on controlling amount of air flowing into a room.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would improve user comfort by adjusting the amount of air flowing out. Liu Page 2, Content of Invention, first and second paragraphs and Liu Page 3, sixth paragraph.
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Allowable Subject Matter
Claims 5 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Publication No. 2013/0103207 A1 to Ruff et al. describes one or more intelligent, multi-sensing, network-connected entryway interface devices 606 make use of the described techniques to adaptively distinguish a person who will ring the doorbell or open the front door, from other sensor data such as people walking by the home (for example if the home is in a city, where the front door is close to the street).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALICIA M. CHOI/Patent Examiner, Art Unit 2117